Mr. Justice Woodward
delivered the opinion of the court, February 1st 1875.
Robert S. Davis, the plaintiff below, deposited his household furniture for storage with William R. Kirby, in the spring of 1870. Kirby was a dealer in second-hand furniture. Included in the articles stored was the piano which is the subject of this suit. Soon after the goods were placed in his hands, Kirby received from tho plaintiff fifty dollars for nine months’ storage in advance. The piano was subsequently removed to the auction store of M. Thomas & Son, who sold it on the 7th of July 1870, under the direction of Kirby, to John Quinn, the defendant below. This action was commenced on the 9th of August 1870, and at the trial, under the instructions of the District Court, a verdict was rendered for the plaintiff. It is now alleged that these instructions were erroneous, and that the judgment entered on the verdict should be reversed, on the general ground that an honest purchaser of property which has been placed by the owner in the custody of a person whose common business is to sell similar property, ought to be protected, in his purchase.
*18In this state, the owner of a chattel cannot, apart from legal process, be divested of his title to it except as a consequence of some unlawful or improvident act of his own. The transfer of possession to another, without more, is not such an act. It must be accompanied by something to indicate the existence in the custodian of some right of property or some power of alienation. There must be proof of language or conduct that is at least equivocal. The general rule stated in Saltus v. Everett, 20 Wend. 366, that “ the title of property in things movable can pass from the owner only by his own consent and voluntary act, or by operation of law,” was recognised in McMahon v. Sloan, 2 Jones 229, and has been uniformly accepted and applied in the practice of this court.
The arrangement between the plaintiff and Kirby created an •ordinary contract of bailment. It came within none of the exceptions that have been made to the general rule that has been stated. No sale at any time or on any terms was in the view of either party; no evidence of the right of disposition according to any custom of trade or any common understanding of the business community, accompanied the transfer of possession; and no evidence in the record shows that the plaintiff had conferred on Kirby either direct or implied authority to sell his goods. The fact that the piano passed into-the hands of the auctioneers, who sold it on behalf of Kirby in accordance with their usual dealings >vith him, is urged as a reason for the protection of the defendant. It is not apparent how the plaintiff can be legitimately connected with the auctioneers. The deposit of the piano with them was the act of Kirby alone. The sale was made under his directions, and they were given in flagrant violation of the duty he owed under his ^contract to the plaintiff. It was said by Chief Justice Gfibson, in a case where an agreement to sell on stipulated terms was super-added to a lease of personal property, that “ no facility for fraudulent dealing was afforded by it that would not be afforded by the naked contract of bailment.” This is a mere bailment, with no ulterior or subsidiary contract expressed or contemplated by the parties.
The objection is strongly urged that the placing of this property in the hands of a dealer in second-hand furniture, whose employment it was to buy and sell, was an act so improvident on the part of the plaintiff as to throw upon him the consequences of Kirby’s misconduct. The adoption of such a principle, if carried out and acted on in the current business of the community, would produce startling results. In many obvious directions, it would revolutionize the law of bailments in Pennsylvania. There is scarcely room in this record, however, to raise this question. Every witness whose attention was called to the subject, and whose testimony is embraced in the bill of exceptions, stated that the business of Kirby *19was the buying and selling-of second-hand furniture, not at his store, but at auction. It is true that the plaintiff testified that he bought and sold goods at the store he occupied in Market street near Tenth; but in the same connection he said “he also took goods on storage there.” And in the concluding sentence of his testimony, the plaintiff said that Kirby “ bought and sold goods at auction” — that he “so understood from his conversation.” It is^. apparent from the whole evidence that Kirby’s place of business was a place for the storage rather than for the purchase and sale of goods. There was nothing in the conduct of the plaintiff that was unlawful, negligent or imprudent, and the instructions to the jury by the court below were right. Judgment affirmed. I